Citation Nr: 0733643	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-28 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for gingivitis.

3.  Entitlement to service connection for polyarthralgia, to 
include as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for night sweats, to 
include as a chronic disability resulting from an undiagnosed 
illness.

5.  What evaluation is warranted for a scar of the nose due 
to residuals of status post basal cell carcinoma from 
November 1, 2000?

6.  What evaluation is warranted for chronic fatigue syndrome 
from October 31, 2003?

7.  Entitlement to an effective date prior to October 31, 
2003, for a grant of service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 2000, to include service in Southwest Asia during 
Operations Desert Shield and Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2002 and 
March 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In February 2002, entitlement to service connection for a 
scar of the nose due to residuals of status post basal cell 
carcinoma was granted and a 10 percent evaluation was 
assigned, effective from November 1, 2000.  In a January 2006 
Decision Review Officer Decision the rating assigned for the 
veteran's scar residuals was increased to 30 percent 
effective from August 30, 2002.  The March 2005 RO rating 
decision granted service connection for chronic fatigue 
syndrome, and, in so doing, assigned a 10 percent disability 
rating, effective from October 31, 2003.  


As the veteran has disagreed with the initial ratings 
assigned for these two disorders, the Board has characterized 
the issues as involving the propriety of the assignment of 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

As noted, in January 2006 the RO increased the evaluation for 
the veteran's service-connected scar residuals to 30 percent.  
Since that rating is less than the maximum provided under the 
applicable criteria, it did not represent a complete grant of 
the benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran did not suffer nose trauma during active duty 
service, and the veteran's deviated septum is not otherwise 
related to such service. 

2.  The veteran's diagnosed gingivitis is not a disability 
for VA compensation purposes.

3. The veteran has a chronic medically unexplained multi-
system illness manifested by joint pain and muscle aching.

4.  There is no objective evidence that the veteran has 
chronic night sweats.

5.  From November 1, 2000, to August 29, 2002, the veteran's 
left nose scar residuals were manifested by mild, not severe, 
disfigurement; limitation of function of the nose was also 
not demonstrated.  


6.  Since August 30, 2002, the veteran's left nose scar 
residuals have not been manifested by visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features; or with four or five 
characteristics of disfigurement; and they have not caused a 
limitation of function of the nose.  

7.  From October 31, 2003, the objective and competent 
medical evidence of record demonstrates that the veteran's 
service-connected undiagnosed illness characterized by 
chronic fatigue syndrome is manifested by complaints of daily 
fatigue and weakness, is not debilitating to the point that 
the veteran was unable to work, and has not been manifested 
by chronic fatigue symptoms that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level nor do his symptoms wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.

8.  A formal or informal claim seeking service connection for 
chronic fatigue syndrome was not received by VA prior to 
October 31, 2003.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  Gingivitis may not be service connected for VA 
compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 
4.150 (2007).

3.  Polyarthralgia is presumed to be an undiagnosed illness 
as a result of service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2007).


4.  An undiagnosed illness characterized by night sweats was 
not incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2007).

5.  For the period from November 1, 2000, to August 29, 2002, 
the criteria for a rating in excess of 10 percent for a scar 
of the nose due to residuals of status post basal cell 
carcinoma were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (Codes) 7800, 
7803, 7804, 7805 (2002).

6.  For the period from August 30, 2002, the criteria for an 
evaluation in excess of 30 percent for a scar of the nose due 
to residuals of status post basal cell carcinoma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Codes 7800, 7803, 7804, 7805 (2007).

7.  From October 31, 2003, the schedular criteria for a 
rating in excess of 10 percent for an undiagnosed illness 
characterized by chronic fatigue syndrome are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.27, 4.88a, 4.88b, Codes 8863-
6354 (2007).

8.  The criteria for an effective date prior to October 31, 
2003, for service connection for chronic fatigue syndrome 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004 and 
December 2005 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decisions, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  The claimant was provided the opportunity to present 
pertinent evidence, to include at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in July 2004.  In 
April 2006, the veteran was provided an explanation as to the 
information or evidence needed to establish disability 
ratings and effective dates for the service connection claims 
on appeal, and effective dates for the increased rating 
claims on appeal.  See statement of the case (SOC).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Factual Background

The veteran served in the Southwest Asia Theater of 
Operations from July 1992 to July 1997.

The service medical records reveal that clinical evaluation 
was essentially normal at the time of a February 1975 
examination.  He complained of achy joints in March 1988.  He 
also complained of painful joints and muscle pains in 
February 1991; musculoskeletal pain was diagnosed.  A 
December 1997 medical record notes complaints of night 
sweats.  The veteran complained of night sweats in February 
and March 1998.  In February 1999 he also complained of achy 
elbows, knees, and ankles.  Probable degenerative joint 
disease was diagnosed.  February 1999 X-ray reports did not 
find degenerative changes of the knees or elbows.  A 
diagnosis of joint pains was provided in August 1999.  
Slightly deviated septum was diagnosed in September 1999.  A 
punch biopsy taken from the veteran's nose in June 2000 
showed basal cell carcinoma.  In September 2000 the veteran 
underwent nasal reconstruction and uvulectomy.  The veteran's 
May 2000 retirement examination shows that deviated septum 
was diagnosed, and that the veteran was being treated for 
gingivitis.  The presence of chronic bilateral epicondylar 
pain and myalgia/joint pain was noted.  The veteran 
complained of painful joints for the past five years.  He 
also complained of suffering from night palpitations in 1988 
upon returning from Yemen.

Photocopies of an incomplete VA Form 21-526 (Veteran's 
Application for Compensation or Pension) is of record.  
According to a February 2002 RO rating decision this VA Form 
21-524 was received by VA on November 8, 2000.  The Board 
here observes that chronic fatigue syndrome was not listed 
among the several disorders cited by the veteran.  

The report of a VA dental examination conducted in April 2001 
includes diagnoses of status post-periodontal therapy for 
gingivitis\periodontitis, resolved; and recurrent slight 
gingivitis.  

An April 2001 VA paranasal sinuses X-ray report showed minor 
chronic changes in the inferior margins of the right 
maxillary sinus.  Other April 2001 X-ray studies showed 
bilateral osteoarthritic changes of the knees.

The report of a VA skin examination conducted in April 2001 
shows a linear scar that extends down the left nasolabial 
fold and measures approximately 5.5 centimeters (cm.).  A 
smaller liner scar extending superiorly from the nasolabial 
fold scar measures approximately 1.7 cm.  The skin was mildly 
elevated, and the scars were nontender.  No apparent 
inflammation, keloid formation, ulceration, breakdown of 
skin, erythema, exfoliation, induration, or evidence of 
recurrent basal cell carcinoma was observed.  The diagnosis 
was, in pertinent part, basal cell carcinoma of the left nose 
with resultant scar of the left nose and nasolabial fold from 
a flap repair.  The examiner commented that the area, while 
somewhat numb, was nontender, and did not exhibit any 
functional limitations.  The examiner added that, 
subjectively, there was some mild disfigurement.  

The report of an April 2001 VA nose examination includes a 
diagnosis of nasal obstruction, with right septal deviation.  

The report of an April 2001 VA orthopedic examination shows 
that the veteran complained of bilateral knee pain.  A 
diagnosis of patella femoral pain syndrome was provided.  X-
ray examination was reported to show minimal osteoarthritic 
changes.  

The report of a May 2001 VA general medical orthopedic 
examination is also of record.  The report notes that the 
veteran complained of night sweats since 1997.  He also 
indicated that he had associated fatigue, worse in the 
morning.  The diagnoses included sinusitis/deviated septum, 
asymptomatic; bilateral osteoarthritis of the knees; and 
night sweats.  It was added that the veteran had been 
previously evaluated by an infectious disease specialist in 
order to ascertain symptoms of morning fatigue, migratory 
joint pains, and drenching night sweats.  The work-up, thus 
far, had been negative.  The examiner added that the veteran 
did not fit one unifying disease manifestation as etiology of 
these findings.  

A February 2002 rating decision, in pertinent part, granted 
service connection for residuals of status post basal cell 
carcinoma of the nose, effective from November 1, 2000.  
Diagnostic Code (Code) 7800 was utilized.  See 38 C.F.R. 
§ 4.118 (2002).  The veteran thereafter perfected a timely 
appeal to this rating action.  

An October 2002 VA outpatient treatment record notes a long 
history of generalized arthralgia, more painful in the 
ankles, feet, knees, and elbows.  These pains were noted to 
have existed for about five or six years, dating back to when 
the veteran served in Saudi Arabia.  A diagnosis of 
arthralgia of undetermined [etiology -- ?] possible 
peripheral neuritis was supplied.  


A December 2002 VA outpatient treatment record shows that the 
veteran denied night sweats.  

A VA Form 21-4138, received by VA on October 31, 2003, shows 
that the veteran raised a claim for chronic fatigue syndrome.  
He asserted that this was a direct result of his service in 
the Gulf War.

A March 2004 VA outpatient treatment record shows that the 
veteran had been afforded a work-up for complaints of night 
sweats.  Testing was reported to have been essentially 
normal.  

An April 2004 VA outpatient treatment record includes a 
diagnosis of arthralgia of undetermined [etiology -- ?] 
possible peripheral neuritis was supplied.  

An August 2004 VA pulmonary medical consult note shows that 
the veteran denied having night sweats.  

A September 2004 ear, nose, and throat examination report 
noted the presence of a deviated septum to the right side.  

The report of a VA orthopedic examination conducted in 
September 2004 reported findings reflective of early 
degenerative changes of the knees.  

The report of a VA general medical examination conducted in 
September 2004 shows that the veteran gave a history of night 
sweats, fatigue, and body aches since 1996 [when he was 
serving in the Gulf War].  The veteran noted that his fatigue 
requires him to rest for one or two days after he cuts his 
lawn.  He added that he is fatigued following mild exertion.  
Testing at that time was reported to be essentially negative.  
Examination revealed a healed scar over the left nostril 
measuring about 6 cm. extending the left angle of the mouth 
from the excision of the past basal cell carcinoma.  No 
evidence of local basal cell carcinoma recurrence was 
observed, and the scar was reported to be well healed, not 
tender, and exhibiting no keloid formation.  Examination of 
the nose showed a septal deviation to the right side.  The 
veteran informed the examiner that he had last worked one 
year earlier, and that he was no longer working due to his 
problems associated with arthralgia.  The supplied diagnoses 
included arthralgia, and residual scar from basal cell 
carcinoma excision on left nostril extending to the left 
angle of the mouth.  

A VA Gulf War syndrome examination report dated in September 
2004 notes that the veteran complained of a history of 
chronic fatigue, night sweats, body aches, and trouble 
sleeping since he served in the Gulf War.  The veteran was 
reported to have arthralgia mostly in the knees, elbows, 
shoulders, neck, and upper back.  Gulf War syndrome was 
diagnosed.  

The report of a February 2005 VA Gulf War Guidelines 
examination includes a diagnosis of fibromyalgia.  The 
examiner opined that the veteran's complaints of fatigue, 
nightmares, and night sweats were not related to any known 
diagnosis.  The examiner added that the veteran had Gulf War 
syndrome.  

Service connection for chronic fatigue syndrome was granted 
by the RO in March 2005.  A 10 percent rating, effective from 
October 31, 2003, was assigned.  The veteran perfected a 
timely appeal as to this decision.  Codes 8863-6354 were 
utilized.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  Here, the veteran's service-
connected undiagnosed illness is rated as analogous to 
chronic fatigue syndrome.

An August 2005 VA pulmonary medical consult note shows that 
the veteran gave a history of night sweats, but denied 
currently having night sweats.  

A November 2005 VA rheumatology clinic treatment note shows 
that the veteran complained of elbow tenderness.  Arthralgia 
of undetermined etiology, most likely an element of lateral 
epicondylitis, was diagnosed.  

The report of a VA scars examination dated in January 2006 is 
of record.  Examination of the veteran's left middle nose 
showed a one by two cm. round scar and the left nasolabial 
fold revealed a 5.3 by .2 cm. scar.  No pain or adherence to 
the underlying tissue was present.  Irregular scar texture 
was noted.  No ulceration or skin breakdown over the scars 
was observed.  The examiner commented that the scars appeared 
to be superficial.  There was no underlying soft tissue loss 
or damage.  No inflammation, edema, or keloid formation was 
present.  The color of the scars was hypopigmented.  There 
was no evidence of gross distortion or asymmetry of any 
feature or set of paired features on the face.  Some mild 
inflexibility of the skin on the scar was reported.  
Subjective limitation of function secondary to difficulty 
breathing through the left nostril was noted.  The supplied 
diagnosis was stable scarring on the left nose and left 
nasolabial fold secondary to prior basal cell carcinoma 
surgery.  

A January 2006 rating action increased the disability 
evaluation assigned to the veteran's service-connected scar 
residuals of the nose to 30 percent, effective from August 
30, 2002.  Code 7800 was used.

As noted, the veteran provided testimony at a hearing 
conducted at the RO by the undersigned in July 2007.  He 
claimed to have begun to suffer from night sweats in 1996 
while in Saudi Arabia.  See page three of hearing transcript 
(transcript).  He later mentioned that the night sweats began 
in 1988 or 1989.  See page five of transcript.  He mentioned 
that tests were undertaken while he was still on active duty 
to try to ascertain the cause of his night sweats.  He added 
that he had night sweats about once a week, and that the 
cause of them had never been determined.  See page seven of 
transcript.  The veteran attributed his claimed gingivitis 
disorder to limited dental treatment afforded him in the 
Middle East.  See page nine of transcript.  As concerning his 
deviated nasal septum service connection claim, the veteran 
testified that he did not have a deviated septum for the 
first part of his military enlistment, but that he did 26 
years later.  See page 11 of transcript.  The veteran also 
claimed that he suffered from polyarthralgia as due to an 
undiagnosed illness.  See page 13 of transcript.  The veteran 
claimed that an earlier effective date, prior to October 31, 
2003, should be assigned to the grant of service connection 
for chronic fatigue syndrome.  He noted that on his initial 
claim he cited "Gulf War Syndrome."  See page 17 of 
transcript.  The veteran also claimed to have last worked in 
2003 as a military advisor.  See page 20 of transcript.  


Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current  
disability; (2) medical, or in certain circumstances, lay  
evidence of in-service incurrence or aggravation of a disease  
or injury; and (3) medical evidence of a nexus between the  
claimed in-service disease or injury and the current  
disability.  See Hickson v. West, 12 Vet. App. 247, 253  
(1999).

A deviated septum often is a congenital or developmental 
defect for which service connection would be precluded by 38 
C.F.R. § 3.303(c), although it may be acquired due to trauma.  
VA's Rating Schedule (Rating Schedule) (38 C.F.R. Part 4), 
authorizes compensation only for a deviated septum resulting 
from  trauma.  

Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.


The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection.  38 U.S.C.A. § 1117.  This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include:  (1)  fatigue; (2)  unexplained 
rashes or other dermatological signs or symptoms; (3)  
headache; (4)  muscle pain; (5)  joint pain; (6)  
neurological signs and symptoms; (7)  neuropsychological 
signs or symptoms; (8)  signs or symptoms involving the upper 
or lower respiratory system; (9)  sleep disturbances; (10)  
gastrointestinal signs or symptoms; (11)  cardiovascular 
signs or symptoms; (12)  abnormal weight loss; and (13)  
menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Disability evaluations are determined by the application of 
the VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Further, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected scar residuals of the nose 
have been evaluated throughout this appeal under 38 C.F.R. 
§ 4.118, Code 7800.

The schedular criteria by which dermatological disorders are 
rated changed during the pendency of this appeal.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) (effective August 30, 
2002) now codified at 38 C.F.R. § 4.118 (2007).  Since these 
changes in law occurred while the appeal was pending, the 
Board must apply the old regulation only to the period prior 
to the effective date of the new regulation, and the new 
regulation only to the period following the effective date of 
the regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Prior to August 30, 2002, disfiguring scars of the head, 
neck, or face were rated as follows under 38 C.F.R. § 4.118, 
Code 7800.

Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
warranted a 50 percent rating.  Severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles warranted a 30 percent rating.  
Moderate disfigurement warranted a 10 percent rating.  


Note:  When in addition to tissue loss and cicatrisation 
there was marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 might be increased 80 
percent, and the 30 percent rating to 50 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, might be submitted for central office 
rating, with several unretouched photographs.

Alternatively, prior to August 30, 2002, a 10 percent 
evaluation was warranted for superficial scars which were 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Code 7803.  A 10 percent evaluation was also 
appropriate for superficial scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, Code 
7804.  A scar could also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Code 7805.

Since August 30, 2002, disfigurement of the head, face or 
neck is rated as follows under 38 C.F.R. § 4.118, Code 7800:

A 80 percent rating is warranted for where there is visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  A 50 percent rating is 
warranted for where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.


The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are as follows:

*	Scar 5 or more inches (13 or more cm.) in length.  

*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.

*	  Surface contour of scar elevated or depressed on 
palpation.

*	Scar adherent to underlying tissue.

*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).

*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).

*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).

*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Tissue loss of the auricle is rated under Code 6207 (loss of 
auricle) and anatomical loss of the eye under Code 6061 
(anatomical loss of both eyes) or Code 6063 (anatomical loss 
of one eye), as appropriate.  The rater is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.

Also, from August 30, 2002, a 10 percent evaluation is 
warranted for superficial unstable scars.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, Code 
7803, Note (1).  A 10 percent evaluation is also warranted 
for superficial scars which are painful on examination.  38 
C.F.R. § 4.118, Code 7804.  Finally, a scar may also be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Code 7805.


As noted, the veteran's service-connected undiagnosed illness 
disability is currently evaluated as 10 percent disabling 
under Codes 8863-6354.  Here, the veteran's service-connected 
undiagnosed illness is rated as analogous to chronic fatigue 
syndrome.

Under Code 6354, chronic fatigue syndrome symptoms (CFS) that 
wax and wane but result in periods incapacitation of at least 
one but less than two weeks total duration per year, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation.  38 C.F.R. § 4.88b, Code 6354.  A 20 
percent evaluation is warranted where there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  Id.  A 40 percent disability rating is 
warranted where there are CFS symptoms manifested by 
debilitating fatigue, cognitive impairments, or other 
impairments such as inability to concentrate, forgetfulness, 
confusion or a combination of other signs and symptoms, which 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total per year.  Id.  For the purpose 
of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.88b, Code 6354, 
Note.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the applicable rating criteria.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).


A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  A claim, whether "formal" or "informal," 
must be "in writing" in order to be considered a "claim" 
or "application" for benefits.  Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must 
be submitted in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101(a).  The provisions of section 5101(a) are of 
general applicability and mandate that a claim must be filed 
in order for any type of benefit to accrue or be paid.  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  

The effective date of service connection cannot be based on 
the date of the earliest medical evidence demonstrating a 
causal connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).


Analysis

Service Connection

Deviated Nasal Septum

As above noted, a deviated septum often is a congenital or 
developmental defect for which service connection would be 
precluded by 38 C.F.R. § 3.303(c), although it may be 
acquired due to trauma.  The Rating Schedule (38 C.F.R. Part 
4), authorizes compensation only for a deviated septum 
resulting from  trauma.  In this case, there is no competent 
evidence to suggest any nasal trauma in service.

The Board initially notes that the veteran's service medical 
records, while including a diagnosis of slightly deviated 
septum in September 1999, are devoid of reference to any 
trauma to the nose.
 
The veteran's May 2000 retirement examination notes the 
existence of the veteran's deviated septum.  However, there 
is no indication that the deviated septum is a residual of 
any trauma.  Moreover, the record contains no evidence of any 
post-service medical treatment which suggests a past nose 
fracture or any residuals of a nose fracture. 

The Board acknowledges that the veteran has a current 
diagnosis of a deviated septum.  See report of April 2001 VA 
nose examination.  Moreover, by advancing this claim of 
service connection, the veteran himself is asserting that his 
deviated septum was caused by his active duty service.  
Significantly, however, the veteran has not indicated that he 
has any specialized medical training and he must be 
considered a lay person.  Although the veteran is competent 
to testify as to his symptomatology, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  Thus, 
both his statements and hearing testimony are not probative 
of whether the veteran's deviated septum was caused by his 
active duty service.


In short, the preponderance of the evidence is against a  
finding that service connection is warranted for the 
veteran's deviated nasal septum.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

Gingivitis

The Board notes that periodontal disease is not considered to 
be a disorder for which compensation may be paid.  38 C.F.R. 
§ 3.381.  Compensation is also precluded for gingivitis.  
"Periodontal" is defined as "around a tooth."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 1994).  
"Gingivitis" is defined as inflammation of the gingivae.  
DORLAND'S at 691.  "Gingivae" is defined as the gums:  the 
mucous membrane, with the supporting fibrous tissue, which 
overlies the crowns of unerupted teeth and encircles the 
necks of those that have erupted.  DORLAND'S at 690.  
Gingivitis is, therefore, a periodontal disease.  
Accordingly, while gingivitis is shown to have been 
manifested both during the veteran's period of military 
service, as well as thereafter, the Board concludes that the 
claim for disability compensation for gingivitis, a 
periodontal disorder, must be denied.  Therefore, service 
connection for gingivitis for compensation purposes is not 
permitted, and as a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Polyarthralgia -- To Include as a Chronic Disability
Resulting from an Undiagnosed Illness

The Board notes that arthralgia is defined as pain in a 
joint, and is therefore not a clinical diagnosis.  See DeLuca 
v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Therefore, service connection is precluded under a direct 
theory of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").

The medical evidence of record does show, however, that the 
veteran's reported polyarthralgia qualifies as a chronic 
disability.  VA treatment records, discussed above, show that 
polyarthralgia was cited as part of a May 2001 VA general 
medical examination.  In October 2002 and April 2004, VA 
medical records show findings of generalized polyarthralgia, 
possibly due to peripheral neuritis.  On VA general medical 
examination arthralgia was diagnosed.  The Board observes 
that the report of a February 2005 VA Gulf War Guidelines 
examination includes a diagnosis of fibromyalgia; 
polyarthralgia was not diagnosed.  

In summary, the evidence indicates that the veteran has had 
repeated complaints of joint pain and muscle aches, variously 
diagnosed as polyarthralgia and fibromyalgia. However 
classified, the condition experienced by the veteran is 
consistent with a medically unexplained multi-system illness 
under the provisions of 38 U.S.C.A. § 1117. For these 
reasons, service connection for polyarthralgia, manifested by 
joint pain and muscle aches, as due to an undiagnosed illness 
is warranted. The benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).


Night Sweats -- To Include as a Chronic Disability
Resulting from an Undiagnosed Illness

The Board has noted that a service medical record dated in 
December 1997 reflects a complaints of night sweats.  

VA medical review, as documented above, shows that the 
veteran reported complaint of having night sweats in May 
2001, March and September 2004, and February 2005.  He also 
denied having night sweats in December 2002, August 2004, and 
August 2005.  

Significantly, the post service medical treatment records 
offer quite contradictory evidence concerning the frequency 
of the veteran's claimed night sweats.  Certainly, there is 
no clinical medical evidentiary finding to support a finding 
of nigh sweats that have existed for six months or more.  See 
38 C.F.R. § 3.317.  The Board finds that there is no 
objective evidence capable of independent verification that 
the veteran has chronic night sweats.  

Accordingly, the Board concludes that an undiagnosed illness 
characterized by night sweats was not incurred in or 
aggravated by service, nor may service incurrence of such an 
undiagnosed illness be presumed.

The preponderance of the evidence is against the claim, so 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).


Increased Ratings

Scar of the Nose Due to Residuals of Status Post Basal Cell 
Carcinoma

From November 1, 2000, to August 29, 2002

The medical records show that at the April 2001 a VA skin 
examination two linear scars in the area of the veteran's 
left nose were observed.  The skin was mildly elevated, and 
the scars were nontender.  No apparent inflammation, keloid 
formation, ulceration, breakdown of skin, erythema, 
exfoliation, induration, or evidence of recurrent basal cell 
carcinoma was observed.  The examiner commented that the area 
did not exhibit any functional limitations, and that "mild" 
disfigurement was present.  

The pertinent clinical medical evidence dated during this 
period did not show that the veteran's nose scar residuals 
were manifested by severe disfigurement.  Hence, a higher 
rating under Code 7800 is not for assignment.  Also, as no 
functional limitation was demonstrated, a rating in excess of 
10 percent under Code 7800 is not warranted.  Hence, the 
veteran does not meet the criteria for a rating higher than 
10 percent under 38 C.F.R. § 4.118, and the benefit sought on 
appeal from November 1, 2002, July 20, 2000 to August 29, 
2002 is denied.

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that an evaluation in 
excess of 10 percent for a scar of the nose due to residuals 
of status post basal cell carcinoma for this applicable 
period is denied.

Since August 30, 2002

At the September 2004 VA general medical examination a six 
cm. healed scar over the left nostril was observed.  The scar 
was reported to be not tender and exhibiting no keloid 
formation.  In the course of a VA scars examination afforded 
the veteran in January 2006 two small scars in the area of 
the veteran's left nose were documented.  No pain or 
adherence to the underlying tissue was present.  Irregular 
scar texture was noted.  No ulceration or skin breakdown over 
the scars was observed.  The examiner commented that the 
scars appeared to be superficial.  There was no underlying 
soft tissue loss or damage.  No inflammation, edema, or 
keloid formation was present.  The color of the scars was 
hypopigmented.  There was no evidence of gross distortion or 
asymmetry of any feature or set of paired features on the 
face.  Some mild inflexibility of the skin on the scar was 
reported.  Subjective limitation of function secondary to 
difficulty breathing through the left nostril was noted.  

The medical evidence does not indicate that a higher 
evaluation (in excess of 30 percent) is warranted since 
August 30, 2002.

In short, the evidence does not reveal that the veteran's 
left nose scar residuals have been manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features; or with four or 
five characteristics of disfigurement.  Also, in January 2006 
only subjective limitation of function was reported by the 
examiner, clearly not sufficient for a rating higher than 30 
percent pursuant to Code 7805.  The Board consequently finds 
that the preponderance of the evidence is against the claim, 
and that an evaluation in excess of 30 percent for a scar of 
the nose due to residuals of status post basal cell carcinoma 
from August 30, 2002, is denied.


Chronic Fatigue Syndrome

After a full review of the record, including the medical 
records on file as well as the veteran's written statements 
and testimony in support of his claim, the Board concludes 
that the preponderance of the evidence is against a finding 
that a rating in excess of 10 percent, at any time from 
October 31, 2003, is warranted for the service-connected 
undiagnosed illness (chronic fatigue syndrome).

In order to be entitled to a higher initial rating to 20 
percent, the evidence must show that there are CFS symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.

Here the objective medical evidence, including the findings 
of the September 2004 VA general medical examination, which 
shows that the veteran complained of suffering from fatigue 
after cutting his lawn, requiring him to rest for one to two 
hours.  He added that he was also fatigued after mild 
exertion.  Testing, however, at that time, was negative.  
These clinical findings, together with those dated during the 
applicable period of time, and discussed in detail above, do 
not reflect evidence that the veteran's symptoms have risen 
to a level to warrant a 20 percent disability evaluation at 
any time since October 31, 2003.  

The above evidence shows a level of debilitating fatigue that 
more nearly approximates the criteria for the presently 
assigned 10 percent rating, rather than the criteria for a 20 
percent rating.  Specifically, the evidence shows that the 
veteran's daily activities are not limited to a percentage 
level necessary for the 20 percent rating and, while he 
experiences fatigue and weakness, and that while the veteran 
claims to have last worked in 2003, his disability has not 
been shown to be debilitating to the point to cause him to be 
unable to work, and this fails to even remotely approximate 
incapacitation from two to four weeks as required for the 
next higher rating of 20 percent.

In sum, while the veteran has complained of a lack of energy 
and fatigue that progressed over the years, causing the 
necessity for him to rest after exertion, his CFS is not 
shown to have led to further hospitalization or treatment.  
Furthermore, nothing in the record objectively indicates that 
his fatigue restricted his routine daily activities or 
resulted in any period of incapacitation.  Therefore, the 
preponderance of the objective medical evidence of record 
demonstrates that the veteran does not meet the criteria for 
an increased rating for undiagnosed illness rated by analogy 
to a chronic fatigue syndrome under Code 6354.  38 C.F.R. 
§ 4.88b.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered the statements of record from the 
veteran, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu, supra; 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing an opinion.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  In this case, the medical evidence 
on file supports a finding of fatigue consistent with the 
criteria for no more than the currently assigned 10 percent 
rating.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.




Earlier Effective Date Prior to October 31, 2003, for a Grant 
of Service Connection for Chronic Fatigue Syndrome

The veteran submitted an original claim for service 
connection on November 8, 2000.  See VA Form 21-526.  While 
the application claimed entitlement to compensation for Gulf 
War syndrome, the application did not claim entitlement to 
service connection for chronic fatigue syndrome.

Gulf War syndrome was diagnosed by a VA medical provider in 
September 2004.  

In a VA Form 21-4138, received by VA on October 31, 2003, the 
veteran indicated that he wished to file a claim for service 
connection, for, in pertinent part, "Chronic Fatigue 
Syndrome."  

Service connection for chronic fatigue syndrome was granted 
by the RO in March 2005; a 10 percent rating, effective from 
October 31, 2003, the date of his claim.

It is argued that the veteran is entitled to an effective 
date for service connection for chronic fatigue syndrome 
which dates back to November 2000 (the date of receipt of his 
original claim).  In the course of his July 2007 hearing 
before the undersigned, the veteran testified that as part of 
his initial claim he cited "Gulf War Syndrome."  See page 
17 of transcript.  In essence, he appears to be arguing that 
his use of the phrase "Gulf War Syndrome" as part of the VA 
Form 21-526 received by VA on November 8, 2000, is synonymous 
with chronic fatigue syndrome.  

In this case, the veteran separated from military service in 
October 2000.  His original claim of entitlement to service 
connection for "Chronic Fatigue Syndrome" was received on 
October 31, 2003.  He was awarded service connection in a 
March 2005 rating decision effective from October 31, 2003.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  Further, service 
connection may not be granted in the absence of a diagnosed 
disability.  Here, chronic fatigue syndrome was not diagnosed 
until 2004.  Therefore, since his service connection claim 
was received more than one year after his separation from 
military service, the effective date of the award must be the 
date of receipt of claim.  Hence, the claim is denied.

In reaching this decision the Board acknowledges that the 
appellant contends, in effect, that Gulf War syndrome and 
chronic fatigue syndrome are, essentially, one in the same.  
This clearly is not the case.  See 38 C.F.R. § 3.317.  
Unfortunately, the evidence of record is devoid of a findings 
that the appellant in fact filed a claim for chronic fatigue 
syndrome before October 31, 2003.  

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert, supra.


ORDER

Service connection for deviated nasal septum is denied.  

Service connection for gingivitis is denied.  

Entitlement to service connection for a disability manifested 
by polyarthralgia, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War, is granted.

Entitlement to service connection for a disability manifested 
by night sweats, claimed as an undiagnosed illness resulting 
from service in the Persian Gulf War, is denied.

A rating in excess of 10 percent for a scar of the nose due 
to residuals of status post basal cell carcinoma from 
November 1, 2000, to August 29, 2002, is denied.

A rating in excess of 30 percent for a scar of the nose due 
to residuals of status post basal cell carcinoma from August 
30, 2002, is denied.

A rating in excess of 10 percent for chronic fatigue syndrome 
from October 30, 2003, is denied.

An effective date prior to October 31, 2003, for a grant of 
entitlement to service connection for chronic fatigue 
syndrome is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


